NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



            United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 22, 2011*
                                Decided November 22, 2011

                                           Before

                            RICHARD A. POSNER, Circuit Judge 

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

Nos. 10‐2679 & 10‐3108

UNITED STATES OF AMERICA,                           Appeals from the United States District
     Plaintiff‐Appellee,                            Court for the Southern District of Illinois.

       v.                                           No. 3:07‐CR‐30089‐001‐MJR

KYLE KIMOTO,                                        Michael J. Reagan,
     Defendant‐Appellant.                           Judge.

                                         O R D E R

       Kyle Kimoto engaged in a fraudulent telemarketing scheme through his wholly
owned company, Assail, Inc., by deceiving consumers with poor credit into believing that
they would receive a preapproved Visa or MasterCard credit card if they paid a one‐time
processing fee of $159. But instead of a credit card, Kimoto’s marks received an offer to
apply for a stored‐value debit card. Some of them completed the application and paid
Assail an additional fee to obtain the debit card, and others did not. A grand jury charged



       *
         After examining the briefs and records, we have concluded that oral argument is
unnecessary. Thus these appeals are submitted on the briefs and records. See FED. R. APP. P.
34(a)(2)(C).
Nos. 10‐2679 & 10‐3108                                                                    Page 2

Kimoto with conspiracy to commit mail and wire fraud plus 13 substantive counts. See 18
U.S.C. §§ 371, 1341, 1343. A jury found him guilty on all counts. The district court sentenced
Kimoto to 25 months in prison on each count, to be served consecutively, for a total of 350
months.  

         We affirmed Kimoto’s convictions on direct appeal, rejecting his arguments that the
evidence was insufficient to convict him and that the government failed to turn over
exculpatory evidence. But we ordered a “very limited remand” for the district court to
reconsider a single issue: whether the number of victims exceeds 250, as is necessary to
sustain the 6‐level upward adjustment imposed by the court under U.S.S.G. § 2B1.1(b)(2)(C).
United States v. Kimoto, 588 F.3d 464 (7th Cir. 2009). The district court had assumed that
anyone who gave money to Assail in response to Kimoto’s solicitations—over 500,000
people—counts as a victim, whether or not they understood that Kimoto actually was
pedaling debit cards for their cash. Id. at 494, 496. We concluded that under § 2B1.1(b)(2)(C)
the list of victims includes only those who incurred part of the actual, rather than intended,
loss, and thus persons who were solicited for a “credit card” but parted with their money
knowing that Kimoto really was marketing debit cards cannot be counted as victims. Id. at
496. Accordingly, we remanded for a “more definite calculation” of the number of victims
for purposes of § 2B1.1(b)(2)(C). Id. at 497.

       At the hearing on remand, Kimoto sought to raise issues beyond the scope of our
mandate, but the district court properly declined to consider those issues. After reviewing
the evidence, including more than 400 complaints to the Federal Trade Commission from
consumers who had paid money to Kimoto, the court determined that well over 250 persons
suffered an actual loss. In fact, the court noted, a coconspirator had testified at trial that
Kimoto himself estimated during the ongoing fraud that only ten percent of the half‐million
consumers who shelled out $159 understood they were getting, at most, a debit card. On
that basis, the court let stand the 6‐level increase and corresponding 350 months’
imprisonment.

        Kimoto has appealed again, and we have allowed him to proceed pro se. As we
interpret his brief, Kimoto argues that his convictions should be reversed on the grounds
that prosecutions for consumer fraud are solely the province of state government and that
the mail‐ and wire‐fraud statutes are unconstitutionally vague. He also argues, relying on
Apprendi v. New Jersey, 530 U.S. 466 (2000), that the district court lacked authority to increase
his offense level based on the amount of loss or number of victims, see U.S.S.G. § 2B1.1(b)(1),
(2), since these factors were not alleged in the indictment or decided by the jury beyond a
reasonable doubt. 

       None of these contentions is even arguable. See United States v. Joshua, 648 F.3d 547,
552–53 (7th Cir. 2011); United States v. Owens, 441 F.3d 486, 490 (7th Cir. 2006); United States
Nos. 10‐2679 & 10‐3108                                                                   Page 3

v. Hausmann, 345 F.3d 952, 958–59 (7th Cir. 2003); United States v. Crosgrove, 637 F.3d 646, 666
(6th Cir. 2011). More importantly, all of the matters discussed in Kimoto’s brief could have
been raised in his first appeal and thus are beyond the scope of this appeal. See United States
v. Swanson, 483 F.3d 509, 514–15 (7th Cir. 2007); United States v. Husband, 312 F.3d 247,
250–51 (7th Cir. 2002); United States v. Parker, 101 F.3d 527, 528 (7th Cir. 1996). We
emphasized that our remand was “confined to the calculation of the number of victims for
purposes of § 2B1.1(b)(2)(C)” and that “no other aspects of Mr. Kimoto’s sentencing should
be revisited.” Kimoto, 588 F.3d at 497. The present appeal is limited, then, to arguments
arising from the district court’s further analysis of the number of victims. See, e.g., Parker,
101 F.3d at 528. As the government notes, Kimoto does not challenge the court’s finding that
the total easily exceeds 250. And even if he had, this factual determination is not clearly
erroneous, see United States v. Locke, 643 F.3d 235, 243–44 (7th Cir. 2011), given the evidence
before the district court. Accordingly, the one issue left unanswered in our previous
decision has now been resolved, and we thus uphold the sentence imposed by the district
court. 

       One housekeeping matter remains. Kimoto filed a second notice of appeal by
mistake. After the district court had ruled on the number of victims and Kimoto had filed a
notice of appeal from that decision, he filed a motion in the district court asking that his
lawyer be discharged and he be permitted to represent himself on appeal. That motion
should have been directed to this court in the first instance, so the district court denied it,
prompting Kimoto to file his second notice of appeal. Kimoto then redirected to us his
motion to proceed pro se, which we granted. His second appeal was an unnecessary step,
and is dismissed. 

     The judgment in appeal no. 10‐2679 is AFFIRMED. Appeal no. 10‐3108 is
DISMISSED.